DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/854,869 filed on 04/21/2020 presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020, has been acknowledged and the cited references have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bae et al. (US 2020/0304508 B1) (hereinafter Bae).

As per claim 1, Bae discloses A method of processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP), the method being performed by at least one processor (e.g. Bae: [0002] [0004] discloses method and device for a network-based media processing.  [Fig. 1 and related description] [0067] discloses system for a network-based media processing.  Also see [0050] [0058-0063] [0074].), and the method comprising: obtaining, from a function repository storing one or more functions for processing the media content, at least one among the one or more functions, each of the at least one among the one or more functions having a function descriptor (e.g. Bae: [0048-0049] discloses function repository stores NBMP functions that are retrieved using function description.  [0069] discloses means for  NBMP source to discover media processing functions that may be loaded as part of media processing flow.  [0083-0084] discloses workflow manager searches and obtains a function from the function repository based on a function description.  The NBMP function description may be provided using a set of descriptors  [0085-0086] discloses the function repository API may be used to discover the NBMP function from the function repository.  Each function description contains the function Id and function details.   Also see [Fig. 1 and related description] [0091] [0132][0185].); obtaining a task for processing the media content, based on the obtained at least one among the one or more functions, the task having a task descriptor (e.g. Bae: [0058-0063] discloses NBMP workflow manager: that provisions tasks and connects them to create complete workflow based on a workflow description and function descriptions.  Task: runtime instance of NBMP function gets executed inside a Media Processing Entity.  [0077-0078] discloses task description includes information to each task, the NBMP task description may be provided using a set of descriptors.  [0083] discloses the workflow manager obtains NBMP function from the function repository and allocates the function to the task. Also see [Fig. 1 and related description] [0067] [0077] [0116-0117] [0132] [0142] [0153] [0162] [0187].), each of the function descriptor and the task descriptor having a flag indicating whether a respective one of the function descriptor and the task descriptor describes a function group including multiple functions, among the one or more functions (e.g. Bae: [0101] discloses a flag is used to indicate whether function may be executed in any combination with other function or whether it is required to be instanced as part of a function group.); and processing the media content, using the obtained task, based on the task descriptor (e.g. Bae: [0050] discloses Media Processing entity runs one or more media processing tasks.  [0059-0063] discloses provisioning tasks and connecting them to create a complete workflow based on workflow description and function description.  Task: runtime instance of NBMP function that gets executed inside a Media Processing Entity.  Task Description: having description of the runtime details of a task.  Also see [Fig. 1 and related description] [0067] [0077-0078] [0116-0117] [0142] [0187].).

As per claim 2, Bae discloses The method of claim 1 [See rejection to claim 1 above], further comprising obtaining, from an NBMP source, a workflow describing the at least one among the one or more functions to be performed, the workflow having a workflow descriptor, wherein the at least one among the one or more functions is obtained based on the obtained workflow (e.g. Bae: [0057-0060] [0064] discloses NBMP source provides triggers and describes media processing in the network and NBMP workflow manager provisions tasks and connects them to create a complete workflow based on a workflow description and unction description.  [Fig.1 and related description] [0068-0069] discloses workflow API is used by the NBMP source to generate and control media processing workflow by discovering media processing functions that may be loaded as part of media processing workflow.  [0072-0073] discloses the workflow description may be transferred from the NBMP source to the workflow manager.  The workflow description describes details, such as input and output data for workflow, required functions, or other requirements.  Also see [0075] [0113-0114] [0121-0122] [0127] [0137-0138] [0142].).

As per claim 3, Bae discloses The method of claim 2 [See rejection to claim 2 above], wherein each of the at least one among the one or more functions, the task and the workflow is for input resource consumption or output resource production (e.g. Bae: [0048] discloses function description describes details of a media processing function, such as input and output description details.  [0050-0053] discloses Media Resource: media data that is captured by the media source and is sent to the media processing entities.  Media Sink: entity that consumes the output of the NBMP workflow and Media Source: entity that provides the raw media content to be processed. [0063] discloses task description describes runtime details of a task, such as input and output description details, requirements, configuration, etc. for the task [0064] discloses Workflow description describes details of the media processing, such as input and output description details for the work flow.  Also see [0073] [0078] [0089].).

As per claim 4, Bae discloses The method of claim 2 [See rejection to claim 2 above], wherein the workflow descriptor has the flag indicating whether the workflow descriptor describes the function group  (e.g. Bae: [0101] discloses a flag is used to indicate whether function may be executed in any combination with other functions or whether it is required to be instanced as part of a function group.).

As per claim 5, Bae discloses The method of claim 4  [See rejection to claim 4 above], wherein, based on the flag indicating that the respective one of the workflow descriptor, the function descriptor and the task descriptor describes the function group, the respective one of the workflow descriptor, the function descriptor and the task descriptor further has a connection map descriptor indicating a connection between the multiple functions (e.g. Bae: [0101] discloses a flag is used to indicate whether function may be executed in any combination with other functions or whether it is required to be instanced as part of a function group.  [0059-0060] discloses NBMP workflow is a graph of one or more connected tasks that achieve the requested media processing.  NBMP workflow manager provisions tasks and connects them to create a complete workflow based on a workflow description and function descriptions.  [0067, Table 13] discloses NBMP source or workflow manager can use function names to run TaskConnectionMap that provides connection information between Map tasks.  Also see [0078, Table 4] [0091]).

As per claim 6, Bae discloses The method of claim 2  [See rejection to claim 2 above], wherein each of the workflow descriptor, the function descriptor and the task descriptor has a same general descriptor having a same plurality of parameters (e.g. Bae: [0073] discloses the workflow description describes details, such as input and output for workflow, required functions, or other requirements.  Table 1 further provides descriptor description of general parameters of the general descriptors.  Also see [0078, Table 4] [0079, Table 5] [0084, Table 7] [0088-0089].).

As per claim 7, Bae discloses The method of claim 2  [See rejection to claim 2 above], wherein the workflow descriptor has a source or sink parameter indicating whether the at least one among the one or more functions is to be performed by a media source or a media sink (e.g. Bae: [0048-0053] [0058] discloses description of the details of a media processing function, such as input and output description details, requested media processing, requirement etc.  Media Resource: media data that is captured by the Media source and is sent to the MPE.  Media Sink: entity that consumes the output of the NBMP workflow.  Media Source: entity that provides the raw media content to be processed.  Also see [0071] [0082] [0089, Table 11] [Fig. 1 and related description] [0104] [0131] [0139] [0168] [0249].).

As per claims 8-14, these are system claims having similar limitations as cited in method claims 1-7, respectively.  Thus, claims 8-14 are also rejected under the same rationale as cited in the rejection of rejected claims 1-7, respectively.

As per claims 15-20, these are medium claims having similar limitations as cited in method claims 1-6, respectively.  Thus, claims 15-20 are also rejected under the same rationale as cited in the rejection of rejected claims 1-6 respectively.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

The following arts further describe method and system for network-based media processing that are considered reasonably pertinent to Applicant’s disclosure.
US 20200177694 A1
US 20190222621 A1
US 20220164453 A1
US 20220167026 A1
US 11277598 B2
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 29, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196